DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I, claims 6-7, wherein at least one of an average cross-sectional area and a channel length of said one of the collection channel and collection channel network differ from one another, and maintaining the potential applied to the collection electrode equal.
Species II, claim 8, wherein at least one of an average cross-sectional area and a channel length of said one of the collection channel and collection channel network are equal to one another, and applying an electric potential of different magnitudes to the first and second electrodes.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species: (I) at least one of an average cross-sectional area and a channel length of said one of the collection channel and collection channel network differ from one another, and maintaining the potential applied to the collection electrode equal, and (II) at least one of an average cross-sectional area and a channel length of said one of the collection channel and collection channel network are equal to one another, and applying an electric potential of different magnitudes to the first and second electrodes. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Francis Ng-Cheng-Hin on August 31, 2022 a provisional election was made without traverse to prosecute the invention of Species I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 8 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Status of the Claims
	Claims 1-8 are pending in the application. Claim 8 is withdrawn, and claims 1-7 are being examined herein.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 2 is objected to because of the following informalities:  in line 2, “the fluid sample” should read “the sample fluid” for consistency.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  in line 3, “electric field” should read “the electric field” for consistency.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  in line 2, “each reservoir” should read “each respective fluid reservoir” for consistency.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in line 1, “the analytes” should read “the one or more analytes” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 6 recite the limitation “said one of the collection channel and collection channel network” in line 3 claim 2 and line 2 of claim 6. It is unclear if the recitation “said one” refers to one of the “at least one of a collection channel and collection channel network” in claim 1, or if the limitation in claims 2 and 6 should read “said at least one of the collection channel and collection channel network” instead.
Claim 3 recites the limitation “one of the sample channel and sample channel network” in line 1 of the claim. It is unclear if this recitation in claim 3 is the same as or different from the previously recited “one of the sample channel and sample channel network” in claim 1.
Claim 5 recites the limitation “at least one of the collection channel and collection channel network” in lines 1-2 of the claim. It is unclear if this recitation in claim 5 is the same as or different from the previously recited “at least one of the collection channel and collection channel network” in claim 1. Claim 6 is rejected as dependent thereon.
Claim 6 recites the limitation “at least one of an average cross-sectional area and a channel length of said one of the collection channel and collection channel network differ from one another” in lines 1-2 of the claim. It is unclear if Applicant means the average cross-sectional area is different from the channel length, if the average cross-sectional area among the collection channels differ from one another, and/or if the channel lengths of the collection channels differ from one another.
Claim 6 recites the limitation "the potential" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the collection electrodes" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the sample inlet" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the first intersection point" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the sample electrode" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the fluid pump" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., Potential of Two-Dimensional Electro-Fluid-Dynamic Devices for Continuous Purification of Multiple Components from Complex Samples, Anal. Chem., Vol. 83, No. 21, pp. 8208-8214 (2011) (hereinafter “Liu”) and further in view of Ausserer et al. (US 2002/0033337 A1).
Regarding claim 1, Liu teaches a method of continuously separating fluids based on electrophoretic mobility (a two-dimensional electro-fluid-dynamic (2-D EFD) device for continuous separation and collection of analytes in a mixture based on different electrophoretic mobilities, Fig. 1, pg. 8209, left column, second paragraph) comprising:
pumping a counter-flow fluid from an inlet end of one of a separation channel and separation-channel network to the outlet junction (a pressurized port P connected to a syringe pump to control pressure-driven flow of a background electrolyte from P of channel SiSi+1 to intersection point Si, Figs. 1-2, pg. 8209, right column, first paragraph, Experimental Section, pg. 8212, right column, last paragraph, pg. 8213, left column, last paragraph, Results and Discussion).
Liu teaches the pressurized port P connected to a syringe pump to control pressure-driven flow of a background electrolyte from P of channel SiSi+1 to intersection point Si (Figs. 1-2, pg. 8209, right column, first paragraph, Experimental Section, pg. 8212, right column, last paragraph, pg. 8213, left column, last paragraph, Results and Discussion). Liu teaches introducing a sample fluid from an inlet end of one of a sample channel and sample channel network to an outlet junction (injecting the sample mixture from a sample inlet A of a channel towards the intersection point S1 downstream by applying a positive electric potential at the sample inlet A, Fig. 1 caption, pg. 8211, right column, third paragraph, Results and Discussion). Liu fails to teach pumping a sample fluid from an inlet end of one of a sample channel and sample channel network to an outlet junction.
Ausserer teaches a device for use in separating sample materials into different fractions that employ bulk fluid flow for loading of samples followed by electrophoretic separation of the sample material (abstract). Ausserer teaches a microfluidic device 200 including a sample loading channel 206 fluidly connected at one end to a sampling pipettor 214 or to one or a plurality of sample reservoirs, and that bulk flow of sample materials may be driven by application of positive pressure to the sample material reservoirs (Figs. 2A-2B, para. [0029]). Ausserer also teaches that the microfluidic device may include flow controllers for bulk flowing sample materials into the sample loading channel 206, and that the flow controllers typically include constant pressure sources such as syringe pumps (para. [0035]-[0036]). Ausserer teaches that bulk loading sample material by pressure based methods can significantly decrease the amount of time required for sample loading over electrophoretic loading methods and can provide speed of loading without the adverse effects of electrophoretic biasing of sample materials, e.g., a pre-separation (para. [0066]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the electrode at the sample inlet A of Liu with a syringe pump for pumping sample materials into the sample inlet at constant pressure as taught by Ausserer instead of applying an electric potential because bulk loading sample material by pressure based methods can significantly decrease the amount of time required for sample loading over electrophoretic loading methods and can provide speed of loading without the adverse effects of electrophoretic biasing of sample materials, e.g., a pre-separation (Ausserer, para. [0066]). MPEP § 2143(I)(B). 
Modified Liu teaches generating an electric field in the one of the separation channel and separation channel network, during said pumping of said sample fluid and said counter-flow fluid such that one or more analytes in the sample fluid at the outlet junction are driven into said one of the separation channel and separation channel network and at least one of a collection channel and collection channel network in fluid communication with said one of the separation channel and separation channel network and said one of the sample channel and sample channel network at the outlet junction (generating an electric field in the separation channel SiSi+1 during pumping of the sample mixture and the background electrolyte such that the analytes in the sample mixture at the intersection point Si migrate into the separation channel SiSi+1 and collection channels SiSi’ in fluid communication with the separation channel SiSi+1 and the sample channel AS1 at the intersection point S1, Liu, Figs. 1-2 captions, pg. 8211, right column, third and fourth paragraphs, pg. 8212, right column, last paragraph, pg. 8213, left column, first paragraph, Results and Discussion, Ausserer, para. [0029], [0035]-[0036], see modification supra; S1, S2, S3 to S1’, S2’, S3’ are collection channels that lead to collection outlets, Fig. 1 caption).
Regarding claim 2, Modified Liu teaches adjusting at least one of a volumetric flow rate of the fluid sample, a volumetric flow rate of the counter-flow fluid, and the electric field such that at least a first species of analyte is driven into said one of the collection channel and collection channel network (the motion of charged molecules in the EFD device is driven by the simulated electric field and hydrodynamic fluid field, pg. 8209, right column, last paragraph, Numerical Modeling; any analyte continuously introduced can have a different migration path towards and into a collection channel at each intersecting area through changing the pressure magnitude at P, pg. 8212, right column, last paragraph, pg. 8213, left column, first paragraph, right column, first paragraph, Results and Discussion, Examiner notes that changing the pressure magnitude at P would directly change the volumetric flow rate of the background electrolyte).
Regarding claim 3, Modified Liu teaches wherein one of the sample channel and sample channel network comprises an electric field-free pathway (the sample channel includes the syringe pump at the sample inlet A for pumping sample materials into the sample inlet A, and bulk flow of sample materials may be driven into the sample channel by application of positive pressure, Ausserer, para. [0029], [0035]-[0036], see modification supra; it is the Examiner’s interpretation that since the sample materials are driven into the sample channel by application of positive pressure and not electrical forces, the sample channel is an electric field-free pathway in view of the modification supra).
Regarding claim 4, Modified Liu teaches pumping the sample fluid at a constant volumetric flow rate while adjusting a volumetric flow rate of the counter-flow fluid so as to effect an interaction between a hydrodynamic force and electric field experienced by the one or more analytes at the outlet junction (pumping the sample materials at a constant pressure while changing the pressure magnitude of the background electrolyte so as to effect an interaction between a hydrodynamic pressure and an electric field experienced by the analytes at the intersection point Si, Liu, Figs. 1-2, abstract, pg. 8209, right column, last paragraph, Numerical Modeling, pg. 8212, right column, last paragraph, pg. 8213, left column, first paragraph, right column, first paragraph, Results and Discussion, Ausserer, para. [0029], [0035]-[0036], see modification supra; Examiner notes that pumping the sample materials at a constant pressure would make them flow at a constant volumetric flow rate, and changing the pressure magnitude at P would directly change the volumetric flow rate of the background electrolyte).
Regarding claim 5, Modified Liu teaches wherein at least one of the collection channel and collection channel network extends from the outlet junction to a respective fluid reservoir (SiSi' are collection channels that extend from the intersection point Si to collection outlets Si', Fig. 1 caption, Fig. 2, pg. 8212, right column, last paragraph, Results and Discussion), each reservoir containing an electrode in contact with fluid in the respective fluid reservoir (each collection outlet Si' contains an electrode (+) in contact with fluid in the respective collection outlet Si', Fig. 1 caption, pg. 8211, right column, third paragraph, Results and Discussion).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ausserer as applied to claim 5 above, and further in view of Knapp et al. (US 2003/0087300 A1).
Regarding claim 6, Modified Liu teaches that the cross-sectional areas of the collection channels Si’ are the same (pg. 8209, right column, first paragraph, Experimental Section, pg. 8210, right column, first and second paragraphs, Results and Discussion), and therefore fails to teach wherein at least one of an average cross-sectional area and a channel length of said one of the collection channel and collection channel network differ from one another (for the purpose of examination, Examiner interprets the limitation to mean that the average cross-sectional area among the collection channels differ from one another, and/or the channel lengths of the collection channels differ from one another).
Ausserer teaches a device for use in separating sample materials into different fractions that employ bulk fluid flow for loading of samples followed by electrophoretic separation of the sample material (abstract). Ausserer teaches that flow resistance is varied by configuring the various channels to have different cross sectional areas and/or lengths (para. [0053], [0069]). Ausserer teaches that this is advantageous because one can substantially alter the bulk flow or hydrodynamic resistance of a channel without substantially altering the electrical resistance of that channel, which electrical resistance will affect the amount of current that is passed through the channel (para. [0069]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cross sectional area and/or lengths of the collection channels of Modified Liu to be different as taught by Ausserer because it can substantially alter the bulk flow or hydrodynamic resistance of a channel without substantially altering the electrical resistance of that channel, which electrical resistance will affect the amount of current that is passed through the channel (Ausserer, para. [0069]).
Modified Liu teaches that the electrodes at the collection outlets Si’ have sequentially lowered voltages (Fig. 1 caption), and therefore fails to teach maintaining the potential applied to the collection electrodes equal.
Knapp teaches methods for performing biochemical analysis (abstract). Knapp teaches that a volume of fluid is transported along main channel 802, and an equal voltage is applied across electrodes 826 and 828, and 848 and 850, resulting in a net zero flow through the parallel channels (Fig. 8, para. [0212]). Knapp teaches that once the sample fluid reaches the intersection of the main channel 802 with the parallel channels 808-822 and 830-844, it is then pumped through the parallel channels by the voltage applied across the electrodes 826 and 828, and 848 and 850 (Fig. 8, para. [0212]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the potentials applied to the electrodes of Modified Liu to be equal as taught by Knapp in order to yield the predictable result transporting a sample fluid along a main channel and then into intersecting channels (Knapp, para. [0212]).
Regarding claim 7, Modified Liu teaches wherein the analytes within the sample fluid are pumped from the sample inlet to the first intersection point either electrokinetically by the sample electrode or hydrodynamically by the fluid pump (the sample channel includes the syringe pump at the sample inlet A for pumping sample materials including the analytes into the sample inlet A to the intersection point Si, and bulk flow of sample materials may be driven into the sample channel by application of positive pressure, Liu, Figs. 1-2, pg. 8211, right column, third and fourth paragraphs, Results and Discussion, Ausserer, para. [0029], [0035]-[0036], see modification supra).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/MARIS R KESSEL/            Primary Examiner, Art Unit 1699